11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

The State of Texas,                              * From the County Court at
                                                   Law No. 1 of Hays County,
                                                   Trial Court No. 093821.

Vs. No. 11-11-00280-CR                           * October 17, 2013

Jenna Lynne Moralez,                             * Memorandum Opinion by McCall, J.
                                                   (Panel consists of: Wright, C.J.,
                                                   McCall, J., and Willson, J.)


       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed.